—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s duties for the employer, a moving company, included packing, moving and storage, and helping the truck drivers. The employer’s vice-president testified that claimant was dismissed because he refused to accept available assignments to help unload trucks of long-distance moving companies. This testimony was corroborated by the testimony of one of claimant’s co-workers, who stated that he was present when claimant first refused such an assignment. The vice-president also testified that he told claimant that if he refused the first assignment someone would be ”hire[d] in his place”. On the record before us, the conclusion by the Unemployment Insurance Appeal Board that claimant lost his employment due to misconduct is supported by substantial evidence (see, Matter of Kossoff [Levine], 51 AD2d 1072; Matter of Flores [Levine] 50 AD2d 1006). Although claimant denied receiving or refusing an assignment and argued that the co-worker’s testimony was coerced, this raised questions of credibility for the Board to resolve (see, Matter of Woods [Ross], 54 AD2d 515). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Crew III, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.